 In the Matter Of MERCHANTS DELIVERY,INC., EMPLOYERandINTER-NATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN ANDHELPERS OFAMERICA, AFL, LoCAL 745, PETITIONERCaseNo. 16-B-1737.-Decided January 13, 1947Bowyer, Gray, Thomas, CrozierctJaffe,byMessrs. H. T. BowyerandH. Bascom Thomas,of Dallas, Tex., for the Employer.Messrs.James B. TurnerandM. R. Dixon,ofDallas,Tex., for thePetitioner.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Dallas,Texas, on September 23, 1646, before Elmer Davis, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicialerrorand are herebyaffirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMerchants Delivery, Inc.,' a Texas corporation, is engaged in thetrucking business in Dallas, -Texas.Through its retail delivery divi-sion, it serves most of the retail stores in Dallas picking up packagesof merchandise sold by them and delivering these items to the ad-dresses in and around Dallas.The Employer uses 31 trucks for thisservice, and it owns a building in Dallas where packages are sorted.The income from its retail pick-up and delivery business amounts tomore than $100,000 annually.Through its other division, the AcmeFreight Division, the Employer picks up all incoming freight fromthe Dallas terminal of the St. Louis-Southwestern Railway Com-pany,2 an interstate carrier, and delivers it to consignees at points inand around Dallas. It handles the freight business pursuant to anexclusive contract with Acme Fast Freight Inc., which company,in turn, has an exclusive contract with the railroad to deliver to the'The name of the Employer appears as amended at the hearing.2The St. Louis Southwestern Railway Company is generally known as the Cotton BeltRoute.72 N. L. R. B., No. 7.28 MERCHANTSDELIVERY, INC.29consignees all such incoming shipments.This division utilizes about26 trucks and handles from 4 to 61/2 million pounds of such freight permonth.The Employer's income from this service amounts -to from$5,000 to $8,000 per month.The Employer is also engaged in thetruck leasing business.The nature and extent of such operations, .however, is not fully disclosed in the record.It is apparent from the foregoing that, apart from other considera-tions, t?e service performed by the Employer on freight carried bythe railroad, which is itself engaged in interstate commerce, consti-tutes an integral part of the shipment of goods from other States totheir ultimate destination in the State of Texas, and that an inter-ruption of the Employer's service by reason of a labor dispute woulddislocate the movement of such freight, and would thereby burdenand obstruct commerce, and the free flow of commerce.We therefore find, contrary to the contention of the Employer, thatthe Employer is engaged in commerce within the meaning of the Na-tional Labor Relations Act.3II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe En p1oyer has, on each of two occasions after the filing of thepetition herein, refused to agree to a consent election to determinewhether or not the Petitioner is the exclusive bargaining representa-tive of certain employees of the Employer. It was also apparent atthe hearing that the Employer will not recognize the Petitioner assuch exclusive bargaining representative in the absence of a Boardcertification.We find that a. question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all drivers, clockmen, and ware-housemen in the Acme Freight Division of the Employer, exclusiveof clerical employees, the foreman, and all other supervisory em-ployees.'The Employer takes no position as to the appropriatenessof the requested unit.'Matter of Phillips Transfer Company,69 N. L. R. B.493, and cases cited therein"The unit requested appears above as amended at the healing without objection hN theEmployer. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs heretofore noted, the Employer's business consists of two typesof services; the pick-up and delivery of general commodities, whichis handled by the retail delivery division, and the delivery of freightfrom the Dallas terminal of the St. Louis-Southwestern RailwayCompany for the Acme Fast Freight Company, which is performedby the Acme Freight Division.The drivers performing pick-up anddelivery service operate small panel-type trucks, while the drivershandling freight operate big trucks.There is a difference inhe rateof pay for each division, and skill and educational requirements areat variance.There is no interchange of drivers between the twodivisions and the Employer maintains a separate pay roll and separatebooks for each division. In addition, each division is under the super-vision of a separate foreman.We find, in accordance with the unopposed request of the Petitioner,that all drivers, dockmen, and warehousemen of the Acme FreightDivision of the Employer, excluding office and clerical employees,the foreman, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively reconunend such action, consti-tnte a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Merchants Deli%,ery, Inc.,Dallas, Texas, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Sixteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in See-t ion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees who(lid not work during said pay-roll period because they were ill or oilvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, AFL, Local 745, for-thepurposes of collective bargaining.